Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
The amendment filed on July 26, 2022 has been considered and entered.  In this application claims 1, 3-9, 11-16, and 18-20 are pending in which claims 2, 10, and 17 are cancelled and claims 1, 9, and 16 are in independent forms.

ALLOWANCE
	Claims 1, 3-9, 11-16, and 18-20 are allowed over the prior art of record.

REASON FOR ALLOWANCE
After consideration of applicant’s amendment with amending claim 1, 9, and 16 to recite the limitation of allowable subject matter of claim 2 into claim 1 and recite the limitation of allowable subject matter claim 10 into claim 9 and recite the limitation of allowable subject matter claim 17 into claim 16 and made the claims 1, 9, and 16 allowable over prior art of record.  The prior arts of record fail to anticipate or render obvious the feature of “ determining that the directory has been at least partially cached to a cache storage device; for each file of the directory that is stored in the cache storage device: determining whether the file has been enumerated; and responsive to determining that the file has not been enumerated, returning information of the file as a response to the command; mounting the tape medium in parallel to retrieving data from the cache storage device, determining that all files stored in the cache storage device have been enumerated; determining whether any files of the directory that are stored in the tape medium have not yet been enumerated; and for each file that is stored in the tape medium that has not been enumerated, returning information of the file as a response to the command” as recited in claims 1, 9, and 16. The prior art of record, do not disclose, teach, or suggest (in combination with all other features in the claim), the claimed limitations of claims 1, 9, and 16 as a whole.   Consequently, claims 1, 9, and 16 are allowable over prior art of record. The dependent claims 3-8, 11-15, and 18-20 being definite, further limiting, and fully enabled by the specification is also allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshioka et al. United States Patent No. 5,384,673,
Johnson United States Patent Publication No. 2010/0057790,
Sims et al. United States Patent No. 8,817,411,
Kauffman et al. United States Patent Publication No. 2012/0030179.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance”.

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157       

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157